Citation Nr: 1528411	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  05-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the RO's January 15, 2003 decision assigning an effective date of September 27, 2001, for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's motion alleging CUE in its January 2003 rating decision granting service connection for organic personality disorder and organic mood disorder due to closed-head injury and assigning an effective date of September 27, 2001, for the award of service connection.

In August 2006, the Veteran testified at a hearing before the undersigned at the RO. A copy of the transcript is of record.

In an October 2007 decision, the Board denied the CUE motion.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In October 2009, the Court granted a joint motion by VA and the Veteran to vacate the Board's October 2007 decision and remanded the matter to the Board.

In July 2010, the Board again denied the CUE motion.  In January 2011, the Court granted a joint motion to vacate the Board's July 2010 decision and remand the matter to the Board.  In September 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ).  In May 2015, after the case was returned to the Board, the Board requested a medical opinion pursuant to VHA Directive 1602-01 dated February 4, 2013.  The Board received this VHA opinion in June 2015.  Although the Veteran and his attorney must ordinarily be given 60 days to respond to the VHA opinion, given that the Board is granting the benefit sought in full as discussed below, the Veteran will not be prejudiced by issuance of this decision prior to the expiration of that time period. 



FINDING OF FACT

It is undebatable that, in its January 2003 RO rating decision assigning September 27, 2001 as the effective date for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury, the RO made an outcome determinative error by incorrectly applying the extant regulation pertaining to receipt of a supplemental report from the service department.


CONCLUSION OF LAW

The January 2003 RO rating decision contained CUE in the assignment of the effective date for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury, which under the extant law and regulation should have been the day after discharge from service, April 22, 1968.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous RO rating decisions that are final and binding are to be accepted as correct in the absence of CUE; where evidence establishes CUE, the prior decision is to be reversed or amended as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order to revise a final VA decision on account of CUE, the following must be demonstrated: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012). 

In its January 2003 decision, the RO assigned an effective date of September 27, 2001, the date of the Veteran's application to reopen his previously denied claim for service connection for organic personality disorder and organic mood disorder due to closed head injury, for the grant of service connection for this disability.  Under the law and regulation in effect at that time, the effective date for the grant of service connection based on an application to reopen could be no earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q) (2001).  At that time, however, a VA regulation provided that where the new and material evidence that warranted reopening consisted of a "supplemental report from the service department," the former decision would be reconsidered.  38 C.F.R. § 3.156(c) (2001).  In interpreting this provision, the Court subsequently held that when an initial claim is denied based on lack of in-service injury but is later granted based in part on subsequently obtained service records, as well as new medical nexus evidence, a claimant is entitled to retroactive evaluation of the disability in assessing the propriety of the effective date.  Vigil v. Peake, 22 Vet. App. 63 (2008).

The parties to the joint motions have indicated that 38 C.F.R. § 3.156(c) was applicable to this case at the time of the RO's assignment of an effective date for the grant of service connection.  The RO had previously denied the Veteran's April 1968 claim for service connection for emotionally unstable personality in July 1968 and administratively denied his application to reopen this claim in December 1984.  Although there were service treatment records before the RO at that time containing references to psychiatric symptoms, it was not until February 2002 that the RO received service treatment records that had not been of record at the time of the July 1968 and November 1984 denials, including a Consolidated Training Record that noted among other things that the Veteran was unable to continue his studies in May and June 1967 because he was hospitalized.  The parties to the joint motion have found that the subsequent December 2002 VA nexus opinion indicating that the Veteran had an organic personality disorder and organic mood disorder that were related to service, which served as the basis for the grant of service connection, was based in part on the newly received service records.  The recent June 2015 VHA opinion confirmed these diagnoses and their nexus to service.  The Board therefore finds that the RO clearly and unmistakably erred in not applying 38 C.F.R. § 3.156(c) in assigning the effective date for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury.

The only remaining question is whether, had the RO not made this error, the outcome would manifestly have been different.  Under the law and regulations at the time of the application to reopen, the effective date of an award of disability compensation was the day following the date of discharge or release if the application was received within one year from the date of discharge or release.  38 U.S.C.A. §  5110(b) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).  The Veteran filed his original compensation claim, in which he referenced his in-service psychiatric hospitalization, in April 1968, within a year of his April 1968 separation from service.  As 38 C.F.R. § 3.156(c) (2001) required the RO in its January 2003 decision to reconsider its former decision based on receipt of the new service records, the RO was required to assign an effective date of April 22, 1968, the day following discharge from service.  The January 2003 rating decision assigning September 27, 2001 as the effective date for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury therefore contained CUE.  That decision is thus reversed and revised to assign an effective date of April 22, 1968 for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury.

ORDER

As there was CUE in the RO's January 15, 2003 decision assigning an effective date of September 27, 2001, for the grant of service connection for organic personality disorder and organic mood disorder due to closed head injury, that decision is reversed and revised to assign an effective date of April 22, 1968.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


